Title: Alexander J. Dallas to Thomas Jefferson, 16 February 1816
From: Dallas, Alexander James
To: Jefferson, Thomas


          
            Sir
            Treasury Department 16. February 1816.
          
          At the request of Mr Isaac Briggs, I take the liberty of asking you to state your reccollection of the facts  represented by that gentleman in the inclosed letter, relative to the subject of his Petition, referred by the Senate to this Department.
          I have the honor to be, with every Sentiment of respect and attachment, Sir, Yr mo. obed Sevt
          A. J. Dallas
         